Citation Nr: 1214318	
Decision Date: 04/19/12    Archive Date: 04/27/12

DOCKET NO.  03-00 664	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for a nerve condition.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. Meawad, Counsel


INTRODUCTION

The Veteran served on active duty from July 1967 to July 1970, including combat service in the Republic of Vietnam and his decorations include the Purple Heart Medal.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

The Board denied service connection for skeletal blastomycosis in January 2010.  The Veteran appealed this issue to the United States Court of Appeals for Veterans Claims (Court).  In July 2011, the Court issued a memorandum decision remanding, in part, a nerve disorder to the Board for readjudication. 

In May 2011, the Veteran submitted a claim seeking an increased rating for posttraumatic stress disorder (PTSD).  In July 2011 he filed a claim seeking service connection for ischemic heart disease and for a higher rating for chloracne and again noted his request for a higher rating for his PTSD.  A review of the claims folder as well as a review of Virtual VA discloses no indication that the RO has adjudicated these claims.  Accordingly, they are referred to the RO for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Court, in its July 2011 memorandum decision, remanded a "nerve claim" to the Board for a determination regarding its status and for further proceedings consistent with the decision.  The Board is bound by the Court's order.  See Harris v. Brown, 7 Vet. App. 547 (1995).  

The Board initially considered the Veteran's nerve problems with his claim of service connection for skeletal blastomycosis, and to date, VA has only adjudicated claims of service connection for peripheral neuropathy.  In light of the foregoing, the Board must remand the Veteran's nerve claim to the RO for development and initial adjudication.  On remand, the RO must obtain a VA examination and ensure any treatment records relating to a nerve condition or a neurological condition be associated with the claims file.

Accordingly, the case is REMANDED for the following action:

1.  Notify the Veteran that he may submit lay statements from individuals that have first-hand knowledge, and/or were contemporaneously informed of any in-service and post-service nerve condition.  The Veteran should be provided a reasonable amount of time to submit this lay evidence.

2.  Contact the Veteran and obtain the names and addresses of all medical care providers who treated the Veteran for a "nerve condition."  After securing the necessary release, obtain these records, including any VA treatment records.  If these records are not available, a negative reply is required.

3.  After associating all outstanding records with the claims folder, schedule the Veteran for an appropriate VA examination to determine the nature, onset and etiology of any "nerve" and/or neurological condition found to be present.  The claims file must be made available to and reviewed by the examiner.  All necessary tests should be conducted and the examiner should review the results of any testing prior to completion of the report.  The examiner must rule in or exclude a diagnosis of peripheral neuropathy.

Based on the examination and review of the record, the examiner is requested to provide an opinion as whether it is at least as likely as not that the Veteran has a nerve or neurological condition that is related to or had its onset in service or developed within one year of discharge.  

Regardless, the examiner must state whether it is at least as likely as not that any nerve or neurological condition is related to the Veteran's in-service Agent Orange exposure.  

If the examiner determines that a nerve and/or neurological condition is not directly related to the Veteran's active service, the examiner is asked to provide an opinion as to whether it is at least as likely as not that a nerve condition was caused or aggravated as a consequence of the Veteran's chloracne and/or PTSD.

The examiner should prepare a legible report setting forth all examination findings, along with a complete rationale for all opinions and conclusions reached.  The examiner should offer a detailed analysis for all conclusions and opinions reached supported by specific references to the Veteran's claims file, including the in-service and post-service medical records, and the Veteran's lay assertions.  

4.  Then, the RO should readjudicate the appeal.  If the benefit sought on appeal remains denied, the RO should issue the Veteran and his representative an appropriate Supplemental Statement of the Case (SSOC) that includes clear reasons and bases for all determinations, and affords the appropriate time period to respond.  Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

